DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,547,348. Although the claims at issue are not identical, they are not patentably distinct from each other, please see below the tabulation of claim 1 of the current application and the corresponding claim of the US patent and interpretation why these claims are not patentably distinct:
Current Application 16/732,797
US Patent 10,547,348
A method, comprising:
determining, by a system comprising a processor, an undesired condition
associated with a first physical transmission medium, wherein signals are conveyed by first electromagnetic waves that propagate along the first physical transmission medium, and wherein the first electromagnetic waves are guided by the first physical transmission medium; and
responsive to the determining the undesired condition, adjusting, by the system, the first electromagnetic waves to cause a cross-coupling between the first physical transmission medium and a physical transmission medium resulting in the signals being conveyed by second electromagnetic waves that propagate along the second physical transmission medium, wherein the first electromagnetic waves and the second electromagnetic waves propagate without requiring an electrical return path, and wherein the second electromagnetic waves are guided by the second physical transmission medium.
transmitted by first electromagnetic waves at a first physical interface that includes a first surface of the first transmission medium, wherein the first electromagnetic waves propagate without requiring an electrical return path, and wherein the first electromagnetic waves are guided by the first transmission medium; and responsive to the determining the undesired condition, adjusting, by the a second physical interface that includes a second surface of the second transmission medium, wherein the second electromagnetic waves propagate without requiring the electrical return path, and wherein the second electromagnetic waves are guided by the second transmission medium.


From the table above it is evident that all of the limitations of claim 1 of the current application can be mapped to corresponding limitations of claim 1 of the US patent, except the bold underlined limitations i.e., that the first and second physical transmission medium of claim 1 of the current application is more specifically defined in the claim 1 of the US patent. Thus current application is broader with respect to the first and second transmission medium than the corresponding claim limitations of the US patent. Thus all of the limitations of claim 1 of the current application are anticipated by the corresponding limitations of the claim 1 of the US Patent. Similarly it can be shown that the limitations of claims 10 & 17 of the current application are also anticipated by the corresponding limitations of claims 10 & 17 of the US patent respectively. Further it is can be shown by an one to one correspondence that all other dependent claims of the current application are also anticipated by corresponding dependent claims of the US patent. Hence claims 1-20 of this application would have been met by corresponding claims of the US patent 10,547,348 under an “anticipation analysis” of obviousness double patenting.
 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended or a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.
Claims 1-20 are allowable over closest prior art to Berkman et al. (US 2004/0135676) which teaches a method or system for operating a power line communications system that is comprised of a plurality of network elements, which may take the form of repeaters, bypass devices, backhaul devices, wireless backhaul devices, enhanced bypass device, communication interface devices and others.

    PNG
    media_image1.png
    748
    1027
    media_image1.png
    Greyscale

Fig. 16 of Berkman
Berkman teaches a processing system (a controller 300 in Fig. 4, §0053) including a processor (a programmable processor, §0053, line 7); and a memory (a power line server (PLS) that is a computer system with memory for storing a database of information about the PLCS and includes a network element manager (NEM) that monitors and controls the PLCS, §0041, lines 1-7) that stores executable instructions 
However, Berkman doesn’t teach explicitly that the first electromagnetic waves propagate without requiring an electrical return path (since Beckman mentioned neutral line of the three phase system as return path, §0283, p. 24, left col, lines 14). Beckman also doesn’t teach the determination of a location of a fault and accordingly instructs the waveguide to select one or more backup communication mediums. 
The prior art Gerszberg (US 2016/0149636, cited by the applicant), although very closely describes the invention, however, doesn’t qualify as a valid prior art under 35 USC 102(b)(1)(A) exception since the reference is published on 26 May 2016 and falls 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/
Examiner, Art Unit 2842